


EXHIBIT 10.24


Delta Air Lines, Inc
Restoration Long Term
Disability Plan


Article 1
General


Section 1.1 Introduction. Delta Air Lines, Inc. (the “Company”) has established
and maintained the Delta Family-Care Disability and Survivorship Plan ( the “D&S
Plan”) as a tax exempt welfare benefit plan for purposes of providing welfare
benefits, including but not limited to, long term disability benefits, to non
pilot employees of the Company. The D&S Plan and its accompanying trust are
subject to the compensation limit of Section 505(b) of the Internal Revenue Code
of 1986 (the “Code”) (such compensation limit referred to as the “Restriction”),
which Restriction may prevent participants in the D&S Plan from receiving the
amount of long term disability benefits to which they would otherwise be
entitled under the D&S Plan. The Company has established this Delta Air Lines,
Inc. Restoration Long Term Disability Plan (the “Restoration Plan”) to provide
certain supplemental long term disability benefits as described herein.


Section 1.2 Eligibility. Any non pilot employee whose Earnings as defined in the
D&S Plan exceeds the then applicable compensation limit under Section 505(b) of
the Code (a “Plan Participant”) is eligible to participate in this Restoration
Plan.


Section 1.3 Purpose. The purpose of the Restoration Plan is to provide for the
payment of any reduction in a Plan Participant's long term disability benefit
under the D&S Plan which results solely from the Restriction and not in whole or
in part from any other term or provision of the D&S Plan.


Section 1.4 Nature of Restoration Plan. The Restoration Plan is a non-qualified
unfunded plan maintained by the Company for the purpose of providing benefits
for a select group of management or highly compensated employees. Accordingly,
the Restoration Plan is intended to be exempt from coverage under certain
sections of the Employee Retirement Income Security Act of 1974 (ERISA”)
pursuant to ERISA Sections 4(b)(5), 301(2), 301(a)(1) 4021 and applicable
regulations. The Restoration Plan is also intended to be a disability pay plan
under Section 409A of the Code and Section 1.401A-1(a)(5) of the applicable
regulations, and shall be administered consistent with such intention.






Article 2
Benefits


Section 2.1. Incorporation of D&S Plan. To the extent consistent with the terms
of this Restoration Plan, the terms of the D&S Plan and any past and future
amendments thereto are incorporated by reference into this Restoration Plan.


Section 2.2. Restoration Long Term Disability Benefits. The Company agrees to
pay to a Plan Participant at the time and in the manner set forth herein a
supplemental monthly disability benefit equal to (a) minus (b) where (a) equals
the monthly long term disability benefit which the Plan Participant would
receive under the D&S Plan based on Earnings as if the Restriction was not in
effect, but taking into account all other terms of the D&S Plan; and (b) equals
the monthly long term disability which the Plan Participant actually receives
from the D&S Plan considering the Restriction and taking into account all other
terms of

1

--------------------------------------------------------------------------------




the D&S Plan. Provided however, the amount of Restoration Long Term Disability
Benefits payable under this Restoration Plan shall be based only upon the amount
of Company paid benefits (i.e. long term disability benefits determined at the
50% level) and shall not include any employee paid long term disability “buy up”
to the 60% level. A Plan Participant's Restoration Long Term Disability Benefits
shall be paid monthly and begin on the date long term disability benefits begin
under the D&S Plan and cease when the Plan Participant is no longer eligible for
long term disability benefits from the D&S Plan, or if the Restriction no longer
applies such that the entire long term disability benefit can be paid from the
D&S Plan. Any decision of the D&S Plan administrators regarding continued
eligibility for long term disability benefits under the D&S Plan shall be
binding on this Restoration Plan.


Section 2.3. Source of Payment. The benefits provided under this Restoration
Plan shall be paid, to the extent they become due, from the Company's general
assets or by such other means as the Company deems advisable. To the extent a
Plan Participant acquires the right to receive payments under this Restoration
Plan, such right shall be no greater than that of a general creditor of the
Company.


Article 3
Administration


Section 3.1. Plan Administration. The Company, acting through its Vice President
- Global HR Services and Labor Relations (or, if from time to time no such
position exists, then acting through its highest ranking officer who is
primarily responsible for the Company's employee benefit programs) shall have
the full power and authority to administer this Restoration Plan. The Company,
its agents and employees shall not be liable to any person for any action taken
or omitted in connection with the administration of this Restoration Plan. Any
application for long term disability benefits under the D&S Plan by a Plan
Participant shall also be deemed to be an application for Restoration Long Term
Disability Benefits, and no separate application shall be required. Any employee
who believes he is a Plan Participant who does not receive Restoration Long Term
Disability Benefits may file a claim for such benefits with the Company; however
such claim must be filed within 60 days after long term disability benefits are
first paid under the D&S Plan. Any adverse determination to such a claim for
benefits under this Restoration Plan shall be made, and the Plan Participant
notified of such adverse determination, with 45 days of submission of his claim
for benefits hereunder, subject to extensions allowed under applicable claim
regulations.


Section 3.2. Appeals. To be eligible for benefits under this Restoration Plan, a
Plan Participant must be receiving long term disability benefits under the D&S
Plan, and any appeal regarding the Plan Participant's initial or continued
eligibility for, or receipt of, such benefits shall be determined solely under
the appeal procedures contained in the D&S Plan. The results of any such appeal
shall be determinative of the same issues with respect to this Restoration Plan.
Any appeal regarding Restoration Long Term Disability Benefits under this
Restoration Plan, including, but not limited to, eligibility to participate in
the Restoration Plan or the amount of Restoration Long Term Disability Benefits,
shall be commenced separate and apart from any appeal under the D&S Plan. Any
Plan Participant who is denied benefits under this Restoration Plan or believes
the amount of such benefits is incorrect and wishes to appeal such denial or
determination must request in writing a review of the denial or determination by
the Administrative Committee of Delta Air Lines, Inc. within 180 days of
receiving written notice of the denial. If no request for review is received by
the Administrative Committee within 180 days of the receipt of the written
denial, the denial shall be final and binding upon the Company and the Plan
Participant. All appeals for benefits under this Restoration Plan, including the
time limits for such appeal, required notices and other appeal procedures shall
be consistent with any applicable claims review regulations promulgated under
Section 503 of ERISA.



2

--------------------------------------------------------------------------------




Article 4
General


Section 4.1. Governing Law. This Restoration Plan shall be governed by and
construed in accordance with the laws of the State of Georgia without regard to
its conflict of laws rules.


Section 4.2 No Right to Continued Employment. Nothing in this Restoration Plan
shall be deemed to give any Plan Participant the right to be retained in the
service of the Company for any time or period, including any time the Plan
Participant may be receiving benefits hereunder.


Section 4.3. Nonassignability of Benefits. No benefit payable under this
Restoration Plan may be assigned, encumbered or subject to any legal process for
the payment of any claim against any Plan Participant.


Section 4.4. Amendment and Termination. This Restoration Plan is not intended to
create any contractual rights or benefits and may be terminated or amended by
the Company at any time and for any reason, including amendment or termination
of benefits in pay status for any Plan Participant at any time.



3